ORDER

PER CURIAM.
Vernon Keith Ratty appeals from the judgment entered following his jury convictions for sodomy of a child less than fourteen years old, section 566.060, RSMo 1994, and first degree statutory sodomy, section 566.062, RSMo 1994. The trial court sentenced him to fifty years imprisonment on each count to be served consecutively.
We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable juror might find defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).